Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                  

                 The prior art taken alone or in combination neither discloses nor makes obvious the instant devices of claims 1, 8, and 15 as recited below as a whole:


Claim 1. A semiconductor device, comprising: 
    PNG
    media_image1.png
    11
    104
    media_image1.png
    Greyscale
 
a first die, comprising:
a first passivation layer disposed over a first substrate; and 
first bond pads disposed in the first passivation layer; and 
a second die, comprising: 
    PNG
    media_image2.png
    11
    118
    media_image2.png
    Greyscale
 
a second passivation layer, the second passivation layer being bonded to the first passivation layer; and 
second bond pads disposed in the second passivation layer, each of the second bond pads being bonded to one of the first bond pads, the second bond pads comprising inner bond pads and outer bond pads, the outer bond pads having a greater diameter than the inner bond pads.



Claim 8. A semiconductor device, comprising: 
a first dielectric layer; 
first metal pads disposed in the first dielectric layer, each of the first metal pads having a first diameter D1, the first metal pads and the first dielectric layer having coplanar top surfaces; 

second metal pads disposed over and bonded to the first metal pads, the second metal pads comprising: 
an inner set, the inner set having a first maximum diameter; and
an outer set, the outer set forming a concentric ring around the inner set, the outer 28Attorney Docket No. TSMP20172092US02 set having a second maximum diameter, the second maximum diameter being greater than the first diameter and the first maximum diameter.


Claim 15. A semiconductor device, comprising: 
a first die comprising: 
a first dielectric layer disposed over a substrate; 
a first plurality of metal pads disposed in the first dielectric layer, each of the first plurality of metal pads comprising a first diameter; and 
a second plurality of metal pads disposed in the first dielectric layer, each of the second plurality of metal pads comprising a second diameter. the second diameter greater than the first diameter; and 
a second die disposed over the first die, the second die comprising: 
a second dielectric layer disposed over the first dielectric layer; and
a third plurality of metal pads disposed in the second dielectric layer, each of the third plurality of metal pads comprising a third diameter, the third diameter being less than the second diameter.



  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814